                                                   1
                                                       A PROFESSIONAL CORPORATION
                                                   2   Carl L. Fessenden, SBN 161494
                                                   3   Nicholas W. McKinney, SBN 322792
                                                       350 University Ave., Suite 200
                                                   4   Sacramento, California 95825
                                                       TEL: 916.929.1481
                                                   5   FAX: 916.927.3706
                                                   6   Attorneys for Defendants COUNTY OF SACRAMENTO,
                                                   7   DAWN WALKER, JENNIFER LAMB, SACRAMENTO SHERIFF’S
                                                       DEPARTMENT OFFICER MA
                                                   8
                                                                                       UNITED STATE DISTRICT COURT
                                                   9                                  EASTERN DISTRICT OF CALIFORNIA
                                                  10
                                                  11   BROOKS BRIDGES and ANITA                           CASE NO. 2:18-cv-02978 MCE EFB
                                                       STENGEL,
                                                  12                                                      STIPULATION AND ORDER TO
                 350 University Ave., Suite 200




                                                  13                     Plaintiff,                       MODIFY PRETRIAL SCHEDULING
                    Sacramento, CA 95825




                                                                                                          ORDER
PORTER | SCOTT



                      FAX: 916.927.3706
                      TEL: 916.929.1481




                                                  14   v.
                                                  15   COUNTY OF SACRAMENTO,                              Complaint Filed: 11/14/2018
                                                  16   DAWN WALKER, JENNIFER LAMB,
                                                       SACRAMENTO SHERIFF’S
                                                  17   DEPARTMENT OFFICER MA, and DOES
                                                       1 through 50, inclusive,
                                                  18
                                                  19               Defendants.
                                                       ___________________________________/
                                                  20
                                                  21
                                                               COME NOW THE PARTIES by and through their respective attorneys and subject to the
                                                  22
                                                       approval of this Court, hereby stipulate and respectfully request the following modifications and/or
                                                  23
                                                       amendments to this Court’s Order Modifying the Pretrial Scheduling Order of October 1, 2019 [Dkt.
                                                  24
                                                       8] regarding the scheduling of this case:
                                                  25
                                                               • That the discovery cut-off date currently set for March 14, 2019 be moved to September
                                                  26
                                                               14, 2020;
                                                  27
                                                               • That the expert witness disclosure cut-off date currently set for May 13, 2020 be moved to
                                                  28
                                                               November 13, 2020;

                                                       {02135964.DOCX}                                   1

                                                                         STIPULATION AND ORDER TO MODIFY PRETRIAL SCHEDULING ORDER
                                                   1           • That the supplemental expert witness disclosure cut-off date currently set for June 12, 2020
                                                   2           be moved to December 12, 2020;
                                                   3           • That the Dispositive Motion filing cut-off date currently set for September 12, 2020 be
                                                   4           moved to March 12, 2021;
                                                   5           This calendaring modification is requested so that the parties can attempt to resolve the case
                                                   6   prior to the completion of discovery and the retention or further retention of experts. There have
                                                   7   been significant delays in discovery to date as a result of the California Welfare and Institutions
                                                   8   Code § 827 petition for release of the juvenile case records. The parties believe that the savings in
                                                   9   costs and attorney fees that this stipulation would permit could significantly increase the chances of
                                                  10   resolution.
                                                  11           IT IS SO STIPULATED.
                                                  12                                                 Respectfully submitted,
                 350 University Ave., Suite 200




                                                  13   Dated: January 13, 2020                       WEINBERGER LAW FIRM
                    Sacramento, CA 95825
PORTER | SCOTT



                      FAX: 916.927.3706
                      TEL: 916.929.1481




                                                  14
                                                                                                     By       /s/Joseph B. Weinberger (authorized 1/13/20)
                                                  15                                                          Joseph B. Weinberger
                                                                                                              Attorneys for Plaintiffs
                                                  16
                                                  17   Dated: January 13, 2020                       PORTER SCOTT
                                                                                                     A PROFESSIONAL CORPORATION
                                                  18
                                                  19                                                 By       Nicholas W. McKinney
                                                                                                              Carl L. Fessenden
                                                  20                                                          Nicholas W. McKinney
                                                                                                              Attorneys for Defendants
                                                  21
                                                  22
                                                  23           IT IS SO ORDERED.

                                                  24   Dated: January 21, 2020

                                                  25
                                                  26
                                                  27
                                                  28

                                                       {02135964.DOCX}                                    2

                                                                         STIPULATION AND ORDER TO MODIFY PRETRIAL SCHEDULING ORDER
